DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the 
Claims 1-3 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Pre-Grant Patent Application Publication No. 2008/0023231 A1 to Vail (hereinafter “Vail”) in view of JP 2006-015412A to Yoshinaga et al. (hereinafter "Yoshinaga") (copy provided in prior Official action). 

In accordance with MPEP 2111, examiner has given the claim term "a forming cutting blade" its broadest reasonable interpretation to mean a cutting blade having an arbitrary shape such as an arc, an ellipse, or a parabola, such that friction occurs between the cutting blade and a material being machined in various directions.

Referring to Applicant’s independent claim 1, Vail teaches a cutting tool (See Abstract of Vail) having a cutting blade formed of polycrystalline diamond consisting essentially of only diamond (par. [0017] of Vail), said polycrystalline diamond having a mixed construction including fine-grained diamond with an average grain size of about 1 nm to about 50 nm (pars. [0007-11], [0022], [0023], [0029]; the ultra-dispersed diamond grain structures of Vail are equivalent to Applicant’s claim term “fine-grained diamond”) and particulate coarse-grained diamond with a minimum grain size of about 0.5 µm (500 nm) and a maximum grain size of less 
The fine-grained diamond average grain size range taught by Vail renders obvious Applicant’s claimed range.  The fine-grained diamond average grain size range taught by Vail falls within Applicant’s claimed fine-grained diamond maximum grain size and average grain size of “less than or equal to 100 nm” and “less than or equal to 50 nm" respectively. MPEP 2144.05 [R-08.2017] (I)
The particulate coarse-grained diamond grain size range taught by Vail renders obvious Applicant’s claimed range.  The particulate coarse-grained diamond grain size range taught by Vail falls within and overlaps Applicant’s claimed particulate coarse-grained diamond minimum MPEP 2144.05 [R-08.2017] (I) 
With respect to the “cutting blade having no sintering aid and catalyst” according to Applicant’s claim language, Vail teaches the sintered superabrasive element may exhibit a density of at least about 92 percent of theoretical density and may exceed at least about 98 to at least about 99 percent theoretical density (par. [0024] of Vail).  In some embodiment disclosed therein, Vail teaches a solvent catalyst may also be employed, in at least small amounts, to promote intergrowth of the diamond grains and the ultra-dispersed diamond grain structures and will be present in the interstitial regions between the coarse diamond grains, the ultra-dispersed diamond grain structures, or both (par. [0024] of Vail).  As Vail teaches in at least one embodiment disclosed therein the sintered diamond grains exhibit at least about 98 to at least about 99 percent theoretical density (par. [0024] of Vail), and in at least one embodiment at least a small amount of solvent catalyst may be employed (par. [0024] of Vail), and the polycrystalline diamond undergoes leaching to remove the solvent catalyst (par. [0025] of Vail), there is a reasonable expectation Vail teaches in at least one embodiment the resultant polycrystalline diamond contains no solvent catalyst material in the resultant sintered diamond grains.  A person having ordinary skill in the art at the time the invention was made would find it obvious Vail teaches at least one embodiment whereby solvent catalyst material is no longer present which is considered equivalent to Applicant’s claim language the “cutting blade having no sintering aid and catalyst.”
In addition, the teaching that the polycrystalline diamond has “a hardness of 120 GPa or more” is inherent within and/or obvious in light of the teachings of Vail.  The polycrystalline diamond of Vail exhibits and possesses an identical or substantially identical mixed construction 
Vail does not teach explicitly “roundness is provided at a boundary portion between a rake face and a flank forming said cutting blade, wherein said roundness has a radius of 100 to 2000 nm” according to Applicant’s claim language.
However, Yoshinaga teaches a single crystal diamond cutting tool having a round-shaped cutting blade ridge (See Abstract of Yoshinaga). Yoshinaga teaches the round-shaped cutting blade ridge has a fixed round formed by the crossing of a first conical face as a rake face with a second conical face as a flank (par. [0018] of Yoshinaga). Yoshinaga teaches the roundness of the cutting blade ridge has a radius of less than 100 nm (pars. [0012], [0019] of Yoshinaga). In an exemplary embodiment disclosed therein, Yoshinaga teaches the surface roughness of an exemplary cutting blade at the initial stage of machining was 0.0067 μm (par. [0024] of Yoshinaga).  According to the definition of a forming cutting blade, the diamond cutting tool of Yoshinaga is also a forming cutting tool. Yoshinaga teaches the result is a tool exhibiting excellent chip discharge property with a longer service lifetime capable of improving the accuracy of a face to be machined by realizing the reduction of cutting resistance, and also, 
At the time the invention was made a person having ordinary skill in the art would appreciate manufacturing a diamond cutting tool having a round-shaped cutting blade according to the teachings of Yoshinaga would be advantageous for the reasons set forth therein. Vail teaches the polycrystalline diamond made according to its disclosure is useful for industrial applications. And, Yoshinaga teaches polycrystalline diamond tools useful for industrial applications, while providing ample suggestion and motivation to adopt the round-shaped cutting blades as taught therein and apply said features to industrial polycrystalline diamond tools. Hence, a person having ordinary skill in the art would recognize the advantages to modifying the cutting tool taught by Vail using the teachings of Yoshinaga. The modified cutting tool of Vail in combination with Yoshinaga would also possess a forming cutting blade.  The roundness value taught by Vail as modified by Yoshinaga renders obvious Applicant’s claimed range.  The roundness value taught by Vail as modified by Yoshinaga is close enough to the lowest endpoint of Applicant’s claimed range of “100 to 2000 nm.” MPEP 2144.05 [R-08.2017] (I) The surface roughness value taught by Vail as modified by Yoshinaga renders obvious Applicant’s claimed range.  The surface roughness value taught by Vail as modified by Yoshinaga lies inside Applicant’s claimed range of “0.1 μm or less.”  MPEP 2144.05 [R-08.2017] (I)

Referring to Applicant’s dependent claim 2, Vail as modified by Yoshinaga teaches the fine-grained diamond has an average grain size of about 1 nm to about 50 nm (pars. [0007-11], [0022], [0023], [0029]; the ultra-dispersed diamond grain structures of Vail are equivalent to MPEP 2144.05 [R-08.2017] (I)

Referring to Applicant’s dependent claim 3, Vail as modified by Yoshinaga teaches the particulate coarse-grained diamond has a minimum grain size of about 0.5 µm (500 nm) and a maximum grain size of less than or equal to 150 µm (150,000 nm) (pars. [0007-11], [0022], [0023], [0029]; the coarse diamond grains of Vail are equivalent to Applicant’s claim term “particulate coarse-grained diamond”). The particulate coarse-grained diamond grain size range taught by Vail falls within and overlaps Applicant’s claimed particulate coarse-grained diamond minimum and maximum grain sizes of “greater than or equal to 50 nm” and “less than or equal to 1000 nm” respectively. MPEP 2144.05 [R-08.2017] (I)

Referring to Applicant’s dependent claim 6, although Vail teaches the polycrystalline diamond is useful for industrial applications as well as scientific tools (par. [0001] of Vail), Vail does not specifically teach “the cutting blade is a forming cutting blade” per Applicant’s claim language.
However, Yoshinaga teaches a single crystal diamond cutting tool having a round-shaped cutting blade ridge (See Abstract of Yoshinaga). Yoshinaga teaches the round-shaped cutting blade ridge has a fixed round formed by the crossing of a first conical face as a rake face with a second conical face as a flank (par. [0018] of Yoshinaga). Yoshinaga teaches the roundness of the cutting blade ridge has a radius of less than 100 nm (pars. [0012], [0019] of Yoshinaga). In 
At the time the invention was made a person having ordinary skill in the art would appreciate manufacturing a diamond cutting tool having a round-shaped cutting blade according to the teachings of either Yoshinaga would be advantageous for the reasons set forth in each disclosure respectively. Vail teaches the polycrystalline diamond made according to its disclosure is useful for industrial applications. And, Yoshinaga teaches polycrystalline diamond tools useful for industrial applications, while providing ample suggestion and motivation to adopt the round-shaped cutting blades as taught therein and apply said features to industrial polycrystalline diamond tools. Hence, a person having ordinary skill in the art would recognize the advantages to modifying the cutting tool taught by Vail using the teachings of Yoshinaga. The modified cutting tool of Vail in combination with Yoshinaga would also possess a forming cutting blade.

Response to Amendment
The Third Declaration under 37 CFR 1.132 of Hitoshi Sumiya (hereinafter “Declarant”) filed February 2, 2021 is insufficient to overcome the rejection of claims 1-3 and 6 under 35 USC 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2008/0023231 A1 to Vail in view of JP 2006-015412A to Yoshinaga et al. as set forth in the prior Office action for the following reasons:
In paragraphs 1-5, Declarant provides his curriculum vitae.
In paragraph 6, Declarant compares the hardness of the polycrystalline diamond of Vail, fabricated by sintering with a catalyst, to the claimed hardness of Applicant’s claimed polycrystalline diamond.  Applicant states the hardness of the polycrystalline diamond containing catalyst is about 50-75 GPa.  Applicant states high-hardness polycrystalline diamond have not been known except for Applicant’s claimed polycrystalline diamond also known as nano-polycrystalline diamond.
In paragraph 7, Declarant states Applicant’s nano-polycrystalline diamond is manufactured by direct conversion process without any catalyst or binder and has no voids.
In paragraph 8, Declarant states crystal lattices of the respective grains the claimed polycrystalline diamond are complexly entangled at grain boundaries such that the grain boundary strength become very high and the transgranular fracture becomes dominant.  Declarant cites FIG. 5 of Exhibit A, “Innovative Ultra-hard Materials: Binderless Nano-polycrystalline Diamond and Non-polycrystalline Cubic Boron Nitride”.  Declarant states extremely high hardness, e.g., 120 GPa, and strength can be realized.  
In paragraph 9, Declarant states the grain boundaries of polycrystalline diamond in Vail do not entangle and cites FIG. 5 of Exhibit A, “Innovative Ultra-hard Materials: Binderless 
In paragraph 10, Declarant states Vail teaches removing catalyst from the polycrystalline diamond by acid treatment, which generates voids and degrades the mechanical properties.  Declarant states the hardness is reduced by about 20% and strength reduced by 10% according to Exhibit B, “Polycrystalline Diamond Sintered Materials Used in High Pressure Science” and Exhibit C, “Properties and Applications of Diamond”, respectively.
In paragraph 11, Declarant states Vail does not teach any mechanical properties such as hardness and strength, and the removal of catalyst by acid treatment is aimed at improving thermal stability [of the polycrystalline diamond].
In paragraph 12, Declarant states his opinion Vail does not teach the description of mechanical properties because the mechanical properties are degraded by the acid treatment.  Vail teaches the polycrystalline diamond is used for tools, e.g., drill bit for drilling, requiring heat resistance rather than mechanical properties.
In paragraph 13, Declarant states the claimed diamond material is required to have hardness and strength rather than heat resistance to facilitate its use in precision cutting tools.
The Office does not find the Declarant’s remarks persuasive.
First, in paragraph 6, Declarant statement that the hardness of polycrystalline diamond containing catalyst is about 50-75 GPa refers back to paragraph 7 of Exhibit B, “Novel superhard nanopolycrystalline materials synthesized by direct conversion sintering under high pressure and high temperature” of the Second Declaration of under 37 CFR 1.132 of Hitoshi Sumiya 
Second, the specification as originally filed does not contain any disclosure pertaining to the crystal lattice structure, much less “respective grains are complexly entangled at grain boundaries” according to Declarant’s statements in paragraph 8.  The Declarant’s reliance on FIG. 5 of Exhibit A is misplaced.  Declarant’s claimed invention contains a mixed construction of fine-grained diamond and plate-like or particulate coarse-grained diamond, which is not disclosed in the polycrystalline diamond material disclosed in Exhibit A.  Declarant’s comparison between the claimed polycrystalline diamond and Exhibit A is not accurate and thus neither reliable nor persuasive.
Third, with respect to the comparison of Vail to Exhibit A, Declarant’s reliance on FIG. 5 of Exhibit A again is misplaced.  The polycrystalline diamond of Vail also contains a mixed construction of fine-grained diamond and particulate coarse-grained diamond, which is not disclosed in the polycrystalline diamond material disclosed in Exhibit A.  Declarant’s comparison between the polycrystalline diamond of Vail and Exhibit A is not accurate and thus neither reliable nor persuasive.
Fourth, the translation of the selected text of Exhibit B is not certified and thus cannot be relied on to provide a complete and accurate representation of the entire text of Exhibit B.
Fifth, the thermally stable polycrystalline diamond disclosed in Exhibit C is not “a mixed construction of fine-grained diamond and particulate coarse-grained diamond” according to 
Lastly, contrary to the Declarant’s statements of paragraphs 12 and 13, the intended usage of Applicant’s claimed polycrystalline diamond and the polycrystalline diamond taught by Vail is not persuasive evidence.
For all these reasons, the Third Declaration under 37 CFR 1.132 of Hitoshi Sumiya filed February 2, 2021 is insufficient to overcome the rejection of claims 1-3 and 6 under 35 USC 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2008/0023231 A1 to Vail in view of JP 2006-015412A to Yoshinaga et al. as set forth in the Official action mailed October 5, 2020.

Response to Arguments
Applicant's arguments filed February 2, 2021 have been fully considered but they are not persuasive.
Applicant relies on the Third Declaration in support of their position the claimed invention is patentable over the teachings of Vail as modified by the Yoshinaga reference.
For the reasons stated in paragraphs 17-24 of the present Final Official action, the Third Declaration under 37 CFR 1.132 of Hitoshi Sumiya filed February 2, 2021 is insufficient to overcome the rejection of claims 1-3 and 6 under 35 USC 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2008/0023231 A1 to Vail in view of JP 2006-015412A to Yoshinaga et al. as set forth in the Official action mailed October 5, 2020.  For these reasons too, Applicant’s remarks are not considered persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731